Citation Nr: 9922282	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  97-34 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to a compensable disability evaluation for 
nephrolithiasis.

3.  Entitlement to an increased disability evaluation for a 
right knee disability, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased disability evaluation for 
herpes simplex, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to April 
1986 and from April 1987 to July 1992.

This appeal stems, in part, from a December 1996 rating 
decision that denied entitlement to service connection for 
carpal tunnel syndrome.  Since the veteran has made 
allegations, e.g. in his March 1997 notice of disagreement, 
that his hands and wrists were affected by this condition, 
the Board finds that the veteran is claiming service 
connection for bilateral carpal tunnel syndrome.

This appeal also stems from a November 1997 rating decision 
that denied a compensable evaluation for the veteran's 
nephrolithiasis, but granted 10 percent ratings for the 
veteran's right knee disability and herpes simplex.  The 
veteran's December 1997 VA Form 9, with respect to bilateral 
carpal tunnel syndrome, also functioned as a notice of 
disagreement on the rating issues, and the veteran eventually 
perfected his appeal those issues as well.  

Additional development is necessary with respect to the 
veteran's claims for increased ratings involving his right 
knee and herpes simplex.  Therefore, those issues will be 
addressed in the REMAND portion of this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  There is not a reasonable possibility of a valid claim 
concerning whether bilateral carpal tunnel syndrome was 
incurred in, or aggravated by, service.

3.  The veteran has expressed subjective complaints regarding 
renal stones and colic, but these complaints have not been 
medically confirmed and he has not required treatment for the 
condition since 1994.  


CONCLUSIONS OF LAW

1.  A well-grounded claim of entitlement to service 
connection for bilateral carpal tunnel syndrome has not been 
presented.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

2.  The schedular criteria for a compensable disability 
evaluation for nephrolithiasis are not met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.31, Part 4, Diagnostic Codes 
7508, 7509.


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

Service medical records reveal that in November 1982 the 
veteran was complaining of back pain and nausea and was seen 
at an emergency room.  He was diagnosed as passing a kidney 
stone.  A radiological report from that day reveals no 
evidence of stones.  The July 1992 separation examination was 
essentially negative: the upper extremities and the 
genitourinary system were normal, and the veteran was normal 
neurologically as well.

VA outpatient treatment records from March 1993 to January 
1998 have been obtained.  In September 1994 the veteran 
underwent extracorporeal shockwave lithotripsy for kidney 
stones and placement of a right ureteral stent.  In October 
1994 the right ureteral stent was removed.  A December 1994 
record indicates that there was no evidence of recurrence of 
stones.  An April 1995 record reveals a two-week history of 
right arm pain, in addition to other orthopedic complaints.  
The right hand revealed mild swelling.  The diagnostic 
impression was of questionable polyradiculopathy versus 
questionable autoimmune reaction.  Another record from that 
day notes the veteran's history that he had had chronic right 
arm and hand numbness and swelling for several months.

The veteran was examined by the VA in February 1996, at which 
time it was noted that the veteran's ureteral stent had been 
removed after the extracorporeal shockwave lithotripsy.  It 
was stated that he had had no recurrent problems with kidney 
stones since then.  The veteran had subjective complaints of 
an increase in urinary frequency and difficulty holding his 
urine.  Objectively, there was no costovertebral angle 
tenderness.  There had been no renal colic since September 
1994.  The diagnosis was history of recurrent nephrolithiasis 
requiring stent placement and lithotripsy. An associated 
radiological report indicates that there were two small 
calcifications which overlaid the mid-portion of the right 
kidney  which could represent renal stones.  An associated 
laboratory report involving urine and serum (blood) is 
negative.  The examining physician concluded that there was 
no evidence of recurrent nephrolithiasis at the time of the 
examination.

A February 1996 VA outpatient treatment record contains a 
notation of a one-year history of pain in the feet and hands; 
an assessment of questionable carpal tunnel syndrome was 
rendered.  The following month the veteran gave a history of 
pain and numbness in the right hand for ten-to-fifteen years.  
Carpal tunnel syndrome on the right was diagnosed.

A September 1996 VA record indicates that there was evidence 
of bilateral carpal tunnel syndrome.

In December 1996 the VA provided the veteran with a right 
carpal tunnel release.

The veteran was examined by the VA in September 1997 at which 
time it was determined that the veteran did not have type II 
renal tubular acidosis.

At a February 1998 RO hearing the veteran testified that with 
respect to his kidney disability, he would have 
cramps/abdominal pains two to three times per week.  He 
seemed to indicate that he would experience urinary urgency, 
but without relief.  He also would have stomach cramps.  He 
had changed his diet, but this had made no difference in his 
abdominal pains.  He acknowledged, however, that he was not 
on any specific diet for his kidney problems.  Regarding his 
carpal tunnel syndrome, he indicated that in service he had 
been variously diagnosed--such as having a strained muscle.  
He was first treated after service for this condition, he 
indicated, in 1994.  He discussed various symptoms, such as 
swelling and skin discoloration, which he apparently 
attributed to carpal tunnel syndrome.

At a November 1998 hearing before the Board the veteran 
asserted, with respect to his carpal tunnel syndrome, that he 
had limited use and mobility in his hands, forearms, elbows, 
and upper arms.  Pain would radiate from his fingers all the 
way up his arms into his neck, he indicated.  In service, he 
asserted, he was diagnosed with a strain, sprain or some kind 
of damage; he was provided with Motrin(r) and sent back to his 
unit.  The veteran's apparent theory of carpal tunnel 
syndrome onset was from working as a machinist in service 
and, as an intelligence analyst, typing every day.  The 
veteran indicated that he was last treated for a kidney stone 
in 1994.  He had had pains since then, which he considered to 
be a symptom of kidney stones.  The veteran claimed that he 
had passed one kidney stone in the past year, and had had 
recurring colic, but he had had no medical attention for this 
condition since 1994.


II.  Bilateral carpal tunnel syndrome

The threshold question to be answered in this case, with 
respect to the claim of service connection for bilateral 
carpal tunnel syndrome, is whether the veteran has presented 
evidence of a well-grounded claim; that is, a claim which is 
plausible.  If he has not presented a well-grounded claim, 
his appeal on this issue must fail.  In such a case, there is 
no duty to assist him further in the development of such 
claim because such additional development would be futile.  
38 U.S.C.A. § 5107.  As will be explained below, we find that 
this claim is not well grounded.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Special presumptive provisions provide that if 
organic diseases of the nervous system become manifest to a 
degree of 10 percent within one year of separation from 
service, such disability will be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§ 3.307, 3.309.

In order for a service-connection claim to be well grounded, 
however, there generally must be a medical diagnosis of a 
current disability, medical or sometimes lay evidence of 
incurrence or aggravation of a disease or injury in service, 
and a medical nexus between the inservice injury or disease 
and the current disability.  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).

In this case, and as the veteran acknowledges, there is no 
evidence of carpal tunnel syndrome having been diagnosed in 
service or within a year thereafter.  There is also no 
medical evidence linking the current carpal tunnel syndrome 
of either upper extremity to service.  The veteran is a 
layperson and is not qualified to diagnose any of his alleged 
inservice symptoms as carpal tunnel syndrome or even as the 
precursors thereof.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Even presuming as 
true--for the purposes of determining whether the claim is 
well grounded--the history of inservice symptoms that he has 
provided to various VA treatment providers (and ignoring his 
other statements that indicate a postservice onset of 
symptoms), he is not qualified to state the source of such 
symptoms.  Id.  At most, therefore, he has merely presented 
medical evidence of a current diagnosis of bilateral carpal 
tunnel syndrome.  Since he has only fulfilled one of the 
three requirements for a well-grounded claim of service 
connection, his appeal on this issue must fail.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309; 
Edenfield v. Brown, 8 Vet. App. 384 (1995).

Although the Board has considered and disposed of the 
veteran's service-connection claim on a different ground than 
the RO, the veteran has not been prejudiced by the Board's 
decision.  This is because, in assuming that such claim was 
well grounded, the RO accorded the claim greater 
consideration than warranted.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether this claim is well 
grounded would be pointless and, in light of the law cited 
supra, would not result in a determination favorable to the 
veteran.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

The Board views its discussion in this case as sufficient to 
inform the veteran of the elements necessary to reopen his 
claim for service connection.  See Robinette.  Since the 
foregoing issue is not well grounded, the benefit-of-the-
doubt rule does not apply thereto.  Holmes v. Brown, 10 Vet. 
App. 38 (1997).


III.  Nephrolithiasis

Initially, the Board finds that the veteran's claim for an 
increased rating for nephrolithiasis is well grounded within 
the meaning of 38 U.S.C.A. § 5107.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The Board is also satisfied that all 
relevant evidence has been properly developed and that there 
is no further duty to assist in order to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's nephrolithiasis is currently evaluated 
as 0-percent disabling under the provisions of 38 C.F.R. 
§ Part 4, Diagnostic Code 7508.  This evaluation contemplates 
essentially no ratable symptoms.  See 38 C.F.R. § 4.31 (in 
every instance where the Schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met).  Nephrolithiasis is 
rated as 30 percent disabling when there is recurrent stone 
formation requiring one or more of the following: diet 
therapy, drug therapy or invasive or noninvasive procedures 
more than two times per year.  Without such findings, 
nephrolithiasis is rated as hydronephrosis, under Diagnostic 
Code 7809.  A compensable evaluation under that latter 
diagnostic code's criteria contemplate that the condition is 
manifested by an occasional attack of colic, with no 
infection, and not requiring catheter drainage.

Applying these laws and regulations to the particular facts 
of this case, it is apparent that an increased rating is not 
warranted.

Although possible renal stones were noted on a recent VA 
radiological report, and the veteran has a medically 
undocumented complaint of recently passing a stone, he has is 
not under drug or diet therapy and has not been subject to 
invasive or noninvasive procedures more than two times per 
year.  Diagnostic Code 7508.  There is no medical evidence 
whatsoever in this case to support the veteran's recent 
assertions of recurrent colic attacks.  As previously noted, 
the veteran is a layperson and is not qualified to diagnose 
his symptoms, nor is he qualified to relate any potential 
colic to kidney problems.  Espiritu, supra.  He does not 
require catheter drainage and there is no evidence of 
infection.  Therefore a compensable rating is unwarranted 
under Diagnostic Code 7809.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Further, the Board finds that in this 
case the disability picture is not so exceptional or unusual 
so as to warrant a referral for an evaluation on an 
extraschedular basis.  It has not been shown that the 
service-connected nephrolithiasis has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  38 C.F.R. § 3.321(b)(1); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The veteran's 
hospitalizations have been infrequent, and his last 
documented treatment was in late 1994.  The criteria for an 
evaluation greater than that assigned have not been met or 
approximated as explained above.  38 C.F.R. § 4.7.

With respect to this determination, the evidence is not so 
evenly balanced so as to raise doubt as to any material 
issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.

Entitlement to a compensable disability evaluation for 
nephrolithiasis is denied.


REMAND

The veteran's representative has argued that the veteran's 
service-connected right knee warrants a higher rating 
pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).

In DeLuca, the United States Court of Appeals for Veterans 
Claims (formerly known as the United States Court of Veterans 
Appeals, or "Court") held that in evaluating a service-
connected left shoulder disability, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court found that Diagnostic Code 
5201 does not subsume 38 C.F.R. §§ 4.40 and 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed such 
concerns, including whether the shoulder joint exhibited 
weakened movement, excess fatigability or incoordination.  If 
feasible, these determinations were to be expressed in terms 
of additional range of motion loss due to any weakened 
movement, excess fatigability or incoordination.  An 
examination is likewise necessary in the instant case to 
address these concerns pertaining to the veteran's right 
knee.

The veteran indicated during the November 1998 hearing before 
the Board that he was about to undergo a VA examination to 
determine the extent of his service-connected herpes simplex.  
In particular, crusting around the veteran's eyes was to be 
evaluated to determine whether such was a manifestation of 
herpes.  The Board, therefore, finds that additional data 
pertaining to this disability is necessary.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment of any VA 
and non-VA health care providers who have 
treated him for his right knee and/or 
herpes simplex since January 1998.  After 
securing any necessary releases, the RO 
should obtain these records and associate 
them with the claims folder.

2.  The veteran should be provided a VA 
examination to determine the nature and 
extent of all pathology of the right 
knee.  The claims file, including a copy 
of this REMAND, should be made available 
to the examiner before the examination, 
for proper review of the medical history.  
The examination report should reflect 
whether such a review of the claims file 
was made.  The examiner should describe, 
in degrees, any limitation of motion of 
the right knee.  The examiner is also 
requested to: (1) express an opinion as 
to whether pain could significantly limit 
the functional ability of such joint 
during flare-ups or when it is used 
repeatedly over a period of time, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups; (2) determine whether 
as a result of the disability in question 
the veteran exhibits any weakened 
movement, excess fatigability or 
incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss or range of motion 
due to any weakened movement, excess 
fatigability or incoordination; (3) 
determine whether there is any 
instability or arthritis in the right 
knee due to the service-connected 
disability.  All necessary tests should 
be conducted and all findings reported in 
detail.  Reasons and bases for all 
conclusions should be provided, and the 
examiner should comment upon how this 
disability affects the veteran's ability 
to obtain or retain employment.  The 
veteran is hereby notified that failure 
to report for the examination may result 
in an adverse determination.

3.  If the veteran has not undergone a VA 
examination since November 1998 for his 
herpes simplex, he should be provided a 
new examination to determine the nature 
and extent of all pathology pertaining to 
that disability.  If the examination 
occurs, the examiner is requested to 
review the claims file which should 
contain this REMAND; the examination 
report should reflect whether such a 
review was made.  The examiner is 
requested to describe, in detail, the 
nature of the veteran's herpes simplex 
including the level of disfigurement and 
the like--consistent with the Schedule 
for Rating Disabilities, 38 C.F.R. § Part 
4, pertaining to skin disabilities.  The 
examiner should discuss, as may be 
applicable, the extent of this disease, 
the quantity, quality and nature of it 
(e.g. whether there is extensive 
exfoliation, exudation crusting, the 
amount of itching, and the location of 
any lesions, disfigurement or scars.  It 
should also be stated whether or not 
there are any systemic manifestations 
present.  Any scars should likewise be 
described in terms consistent with 
38 C.F.R. § Part 4.  All necessary tests 
should be conducted and all findings 
reported in detail.  Reasons and bases 
for all conclusions should be provided, 
and the examiner should comment upon how 
this disability affects the veteran's 
ability to obtain or retain employment.  
The veteran is hereby notified that 
failure to report for the examination may 
result in an adverse determination.

4.  The RO should then readjudicate the 
veteran's claims for increased ratings 
involving his right knee and herpes 
simplex.  With respect to the former, 
38 C.F.R. §§ 4.40 and 4.45 should be 
applied in accordance with the DeLuca 
case.  See also VAOPGCPREC 23-97.  With 
respect to the latter disability, the RO 
should consider whether separate 
compensable evaluations are warranted.  
See 38 C.F.R. § 4.14; Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  If either 
claim is not resolved to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case and an appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

